292 S.W.3d 593 (2009)
Judy HARDER, Appellant,
v.
MISSOURI STATE TREASURER, Custodian of the Second Injury Fund, Respondent.
No. ED 92523.
Missouri Court of Appeals, Eastern District, Division One.
September 15, 2009.
Thomas E. Fagan, St. Louis, MO, for appellant.
Chris Koster, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Judy Harder ("Harder") appeals the award of the Labor and Industrial Relations Commission ("the commission") affirming the award of the administrative law judge ("ALJ") for permanent partial disability benefits against the Missouri State Treasurer, as custodian of the Second Injury Fund ("Second Injury Fund"). Harder claims the commission erred in affirming the ALJ's award because the decision was not supported by substantial and competent evidence and was against the weight of the evidence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).